 198DECISIONS OF NATIONALConsiderable testimony was elicited as to whether or not.JohnCooney,"fit(-industrial relationsmanager of theplant here involved from May or June 1962 until October 1,1965, had been informed by Blankenship and by any otherunion officials on and after the date of the above-referredKostermeetingregardingKoster'sdemand forBlankenship's removal as the machine section steward.Cooney testifiedthat the first time he, and as far as heknew any other Respondent official knew,thatKosterdemanded or requested that Blankenship be replaced assteward was on, or shortly after,the day Respondentreceivedthe copy of the charge filed herein.On the other hand, Blankenship and Homer Virgil, theUnion's then financialsecretaryand executive boardincinher,testifiedthat on five separate occasions,betweenthe (late of the aforesaid Koster meeting and the filing ofthe charge, Cooneywas advised by either Blankenship orother union officials of the incident and that on eachoccasion theuniondemanded that Cooney takeappropriate action.Itwould serve no useful purpose to here resolve thisconflict for the fact remains that Respondent must be, andis,heldresponsibleforKoster'sabove-describedremarks.' 1C. Concluding FindingsIam convinced, and find, that by Koster's demand forBlankenship's removal as the union steward, otherwisetheemployees in that section would suffer direconsequences was not only violative of Section 8(a)(1) ofthe Act, but was also violative of Section 8(a)(2) of the Actbecause said remarks attempted to interfere with thenormal, lawful internal affairs of the Union. However, I donot consider this isolated incident, standing alone andunrelated to any other antiunion conduct of Respondent,coupled with the fact that (1) Koster's remarks weredirected to the 15 or 16 employees under his directsupervision whereas at the time of his remarks there were596 unit employees; (2) Respondent and the Union haveenjoyed a good history of labor relations over a period of agreat number of' years; and (3) search of the Board'sdecisions reveals that at no time, from the effective date ofthe so-calledWagner Act to date, has the Board everissued it cease-and-desist order against Respondent, to besufficient to warrant the issuance of' a remedial order byflit,Board in this proceeding. Accordingly, I recommendthat the complaint be dismissed in its entirety.Iam not unmindful that, despite the fact that the Union,throughBlankenship and others, complained on fivedifferent occasions to Respondent about Koster's above-referred-to remarks, Respondent took no effective actionto repudiate or disavow thein.12On the basis of the foregoing findings of fact and uponfit(, entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in, and during all timesmaterialhas been engaged in, a business affectingcommerce within the meaning of Section 2(6) and(7) of theAct.2.The Union is, and at all time material has been, alabor organization within the meaning of Section 2(5) of theAct.3.Itwould noteffectuate the purposesof the Act forthe Board to issue it remedial order based upon the factsherein found.LABOR RELATIONS BOARDRECOMMENDED ORDERIt is recommended, upon the basis of the foregoingfindings of fact and conclusion of law, that the complaintbe dismissed in its entirety." Erroneously referred to in the stenographic transcript of thehearing as John Kooney.11See, for example,Herb Sadler Budweiser Distributing Co.,153 NLRB 119.12On or about November 15, after Respondent had beenadvised by the General Counsel that a complaint was about to beissued in this matter, Respondent posted the following notice onits plant bulletin boards:A claim has been made that the Company was involved ininterfering with the retention of the Shop Steward in theMachinist Section of the Mechanical Department. TheCompany disavows any involvement in interfering with theselection or retention of Union officials or representatives.In order that there be no misunderstanding, we want theCompany'spositiontobemadeabsolutelyclear.Management regards the selection of Shop Stewards or otherUnion officials to be solely the concern of the Union.Accordingly,no foreman or other representative ofManagement will interfere with the members' selection oftheir Union representatives.Ifind that the above-quoted notice does not repudiate, nor does itdisavow, Koster's unlawful conduct.General Electric Company, Battery Products,CapacitatorDepartmentandInternationalBrotherhoodofElectricalWorkers,AFL-CIOandLocal 2156,InternationalBrotherhoodofElectricalWorkers,AFL-CIO. Cases 12-CA-2793, 2920, and 3268.March 2,1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn May 25, 1966, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices in violation of the National Labor RelationsAct, as amended, and recommending that theRespondent cease and desist therefrom and takecertainaffirmativeaction,assetforth in theattachedTrialExaminer's Decision.He furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended dismissal as to them. Thereafter,the Charging Party and Respondent filed exceptionsto the Trial Examiner's Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no163 NLRB No. 30 GENERAL ELECTRIC COMPANYprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner with the modifications notedbelow.We agree with the Charging Party that the TrialExaminer erred in not recommending that theRespondent,upon request, bargainwith theCharging Party. As the Trial Examiner correctlyfound, any loss of majority that may have occurredherein can be directly traced to Respondent's unfairlabor practices, including its refusal to bargain ingood faith during the certification year. From therecord, it is clear that at least as of April 7, 1964,Respondent violated Section 8(a)(5) of the Act whenit refused to provide the Union with its wage surveyinformation while at the same time refusing to evenconsiderduringnegotiationsawage surveysubmitted by the Charging Party. As the Union wascertified on January 21, 1964, it is, apparent that atthe very least, the Respondent, for a period ofapproximately 9 months, deprived the Union of itsright of enjoyment of a status attaching to a labororganization during its certification year. To placeboth Respondent and the Union in the position theywould have been in but for Respondent's unlawfulconduct, we shall direct that, upon the resumption ofbargaining and for 9 months thereafter, the Unionwill be regarded as if the initial year of certificationhad not yet expired.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent, General Electric Company, BatteryProducts,CapacitatorDepartment,Gainesville,Florida, its officers, agents, successors,and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order, as modified herein:1.Add the following as paragraph 2(d) of the TrialExaminer'sRecommended Order, the presentparagraph 2(d) and those subsequent thereto beingconsecutively relettered:"(d)Upon request, bargain with the Union as theexclusive representative of the employees in theappropriateunitand if an understanding is reached,reduce it to writing and sign it. Regard the Unionupon resumption of bargaining and for 9 monthsthereafter as if the initial year of the certification hasnot expired."2.Add the following immediately before theparagraph in the Appendix attached to the TrialExaminer's Decision which begins "The appropriateunit is:"WE WILL, upon request, bargain collectively199with International Brotherhood of ElectricalWorkers, AFL-CIO, and Local 2156 of saidInternationalUnion,for the unit describedbelow, with respect to rates of pay, wages, hoursofwork,and other terms and conditions ofemployment,and, if an understanding isreached,reduce it to writing and sign it.'Capitol Aviation, Inc, 152 NLRB 745, enforcement denied onother grounds355 F 2d 875 (C A 7) In view ofour affirmativeorder that Respondent continue to bargain with the ChargingParty and recognize the continuation of the certification for anadditional 9-month period following compliance with this order,we find it unnecessary at this time to pass on that conduct of theRespondent found by the Trial Examiner not to be in violation ofSection 8(a)(5) of the Act. In addition, as the "totality of conduct"issuewas not included in the consolidated complaint, asamended,nor litigated at the hearing,we find it unnecessary topass on the Trial Examiner's conclusion that the totality ofRespondent's conduct would not constitute a violation of Section8(a)(5) of the ActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING,TrialExaminer:These pro-ceedings, brought under Section 10(b) of the NationalLabor Relations Act, were heard at Gainesville, Florida, onNovember 29 throughDecember 2, 1965, and onJanuary 11, 1966. A consolidatedcomplaintwas issued onJuly 23, 1965, in Cases 12-CA-2793 and 2920 on chargesdated November 19, 1963, January 29, 1964, and April 24,1964,andanamendedconsolidatedcomplaintincorporating Case 12-CA-3268, which was based oncharges dated June 18 and August 17, 1965, wasissued onSeptember 2, 1965. The latter complaint was amended onNovember 1, 1965. The complaint alleged in substancethatRespondent engaged in unfair labor practicesproscribed by Section 8(a)(1), (3), and (5) of the Act inspecified respectsas setforthin sectionII,A, infra.Respondent filed answers in which it denied the unfairlabor practices with which it was charged.Upon the entire record in the case and from myobservation of the witnesses, Intake the followingFINDINGS OF FACT1.JURISDICTIONAL FINDINGS; THE LABOR ORGANIZATIONINVOLVEDI conclude and find on facts alleged in the complaint andadmitted by answer that Respondent, a New Yorkcorporation, with a plant located at Gainesville, Florida, isengaged in commerce within the meaning of the Act(through directsales andshipments to points outside theState of Florida of products valuedin excessof $50,000)and that the Charging Union is a labor organization withinthe meaning of the Act.It.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesTheseproceedingsinvolveonlyRespondent'sGainesville plant, which began operations in the spring of1963. A representationpetitionwas filed by the ChargingUnion in June 1963,and anelection was conducted onJuly 24, which the Union lost. On the Union's objections, 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe election was set aside on the ground that the Companyhad instituted,promulgated,and enforced a ruleprohibiting the distribution of union literature on companyproperty; i.e., the parking lot.' At the second election heldon October 30, 1963, the Union won by a vote of 65-62, andafter dismissal of the Company's objections, the RegionalDirector issued a formal certification on January 21, 1964.The Company's petition for review by the Board, filedFebruary 3, was denied on March 4, 1964.The unfair labor practice proceedings originated withthefilingofacharge in Case 12-CA-2793 onNovember 19, 1963, and an amended charge onJanuary 30, 1964. Those charges were dismissed afterinvestigation by the Regional Director on February 11,1964.The Union's request for review, filed with theGeneral Counsel, was not actedupon untilMay 1.3, 1965.The Regional Director's rulings weresustained with theexception of the independent 8(a)(1) allegations of thecharge, on which the case was remanded to the RegionalDirector for furtherinvestigation.In the meantime the Union filed a charge on April 27,1964, in Case 12-CA-2920,alleging violationsof Section8(a)(1)and (5). The Regional Director dismissed thatcharge on June 19, but the Union's request for review wassustainedby the General Counsel, also on May 13, 1965,and the case was remanded to the Regional Director forthe issuance of an appropriate 8(a)(1) and (5) complaint.Case 12-CA-3268 began with the filing of a charge onJune 21, and an amended charge on August 17, 1965,claiming violations of Section 8(a)(1) and (3) of the Act.The consolidated complaint as amended containedallegations of specific acts by which Respondent wascharged with engaging in unfair labor practices proscribedby Section 8(a)(1), (3), and (5) of the Act. Briefly stated,those allegations were as follows:Four of the 8(a)(1) allegations concerned conduct whichoccurred before the first election on July 24, 1963, andeight concerned conduct which occurred after that dateandbeforethesecondelectiononOctober 30.Postelectionallegationsincludedallegedcoercivestatementsmade by a supervisor on November 4, byanother supervisor on February 5, 1964, and by a thirdsupervisor on April 20, 1964. Finally, the 8(a)(1) allegationsincluded the granting of a unilateral wage increase romaintenance department employees on January 20, 1964,and the interjection by Respondent of itseli into purelyintraunionaffairs regarding the taking of a strike vote onApril 20,1964.2The 8(a)(3) allegations chargedRespondentwithdiscrimination against three employees because of theirparticipation in the strike (which lasted from May 24through June 3, 1965, inclusive); i.e., the discriminatoryfailure to recall James Wetherington and William Mitchellon June 7, and the discriminatory layoff of, and withdrawalof a promotion from, Mary Sherley on June 7 and 11.The 8(a)(5) allegations charged Respondent with arefusal to bargain by the following specific acts andconduct occurring on and after January 23, 1964:(a) By refusing to produce certain information regardingthe layoff status of certain employees; (b) by refusing inMarch and April 1964 to furnish information regarding awage survey; (c) by adoptingin negotiationsan inflexibleThat conduct also formed the basis of one of the complaintallegations of a Section 8(a)(1) violationThe Regional Directorfound it unnecessary to resolve objections based on otherconduct,some of which is the basis of other 8(a)(1) allegationsposition that it would grant no wage increase, i.e., byrefusing to include in a contract a wage increase pledgedto employees in August 1963, by rejecting the Union'sproposalfora longer term contract which wouldincorporate said increase, and by putting said increaseinto effect on April 5, 1965, as pledged, 2 days after thecontractwith the Union expired; (d) by unilaterallyreclassifying an employee on May 18, 1964, and therebyunilaterally increasing his wages; (e) by interjecting itselfinto intraunion affairs concerning the taking of a strikevote (also allegedas an8(a)(1) violationsupra);(f) byinforming the Union in March 1965 and later that it wouldnot enter into an agreement which did not contain a clauseproviding that the agreement would not be a bar to anelection; (g) by informing the Union on April 30, 1965, thatitwas postponing further negotiationsuntilthe Union'srepresentative status was determined by the Board and bythereafter failing and refusing to meet and negotiate withthe Union (including specifically a refusal on August 18);(h) by informing the Union on May 25, 1965, that it wouldnotmeet or negotiate with the Unionuntilthe pendingstrike was terminated and the pickets removed; and (i) byannouncing and granting unilaterally a wage increase onNovember 1, 1965.Respondent's answer putin issue allof the foregoingallegations, though it offered no evidence concerning anyof the alleged 8(a)(1) conduct except for the raise tomaintenance department employees in January 1964, andthe interjection by Respondent of itself intounionaffairson April 20,1964.A summary of other main events which are moredirectly relevant to the refusal to bargainissuesis set forthin section D, 1,infra.B. Interference, Restraint, and CoercionRespondent offered no refutation of testimony of theGeneralCounsel'switnesses concerning the conductwhich is summarized below. We start with that whichpreceded the first election:During the month of June and at a time when there wasno company rule or restriction concerning the distributionof literature, Respondent's supervisors ordered employeesto desist from passing out union literature on their owntime on the Company's parking lot.In July, Supervisor Ken Merritt directed SupervisorCurt Bramer in the hearing of employee Ray Herndon, Jr.,to stop Herndon from discussing the Union with otheremployees on his own time. On the following day Bramerquestioned Herndon concerning his union sentiments andinquiredwhether Herndon thought it would win theelection.When Herndon expressed belief in the Union,Bramer asked him not to go around irritating theemployees in the plant. Herndon informed Bramer he hadoverheard the conversation with Merritt the day before,and Bramer told Herndon to forget about it and to "take iteasy."Glen Hough had a number of conversations concerningthe Union with Supervisor Merritt, but under Hough'stestimony they resulted from his own inquiries of Merrittbecause Hough had never been a union member. On onesuch occasion Merritt asked Hough how he felt about theUnion.'The twofinal allegations are so closely related to the refusal-to-bargain issues that they are henceforth grouped forconsideration with the 8(a)(5)allegations Indeed, the first isclaimed by the Union to constitute a refusal to bargain and thesecond is alleged in the complaint as such GENERAL ELECTRIC COMPANYThe following conduct occurred between the twoelections:Supervisor Dalton Rogers questioned Ann Hart onHart's first day of work in August concerning whetherHart ever worked in a plant where there wasa union.When Hart replied that she had not, Rogers informed hershe would probably be approached by the Union to joinand asked whether she would join the Union if it were tocome into the plant. Rogers discussed the Union withother new employees in August, informing them of thedisadvantages of havinga union inthe plant and elicitingtheirviewsconcerning theUnion. In a separateconversation he also questioned Doris Lamb concerningher unionsentiments.AssistantPersonnelManagerRichardBoudreauquestionedDorothyManion during her employmentinterview in August concerning whether she had ever beena member ofa unionand whether she was for or againstunions.Manion replied she did not know because she hadnever been a member of a union and asked if it made anydifference. Boudreau responded that it did not.On October 9, Charles F. Rabbit was engaged in a longconversationby Supervisor Ed Danford concerningRabbit's dissatisfaction with his wage rate and his job. Asthe conversation ended, Danford asked Rabbit whether hethough the Union would do any good in the plant andwould get him the things he wanted.Around October 22 Supervisor Steve Malcom (T.S.Melvin) informed a group of employees that if the Unionshould get into the plant a lot of customers would not likethe idea of having contracts with the Company because ofthe danger of a work stoppage or a strike. Supervisor DonMeyers told various employees that if the Union came inthe Company could easily lose a contract because a lot ofcompanies would not like to deal with a concern which waslikely to have labor problems. In one instance Meyersinformed a group of employees that "we can't get alongwith a third party" and that he could not promise thatClock and Timer (a customer) would be happy dealing withan organized factory with three parties involved.InOctober Supervisor William Cole questioned AnnHart concerning the fact that her name had appeared on a"unionpaper"and asked whether she had beenthreatened or harassed to have her name put on it.The following incidents occurred after the secondelection:On November 4, Supervisor William Cole admonishedBetty Fletcher for interfering with the work of otheremployees by talking with them. When Fletcher repliedthat such talking as she did pertained to her job, Colestated he had reports that Fletcher was passing outliterature and had been heard on several occasions talkingwith employees in the lunchroom about union matters.Cole agreed, however, that what Fletcher did in thelunchroom was her own business. Fletcher inquired howCole knew about the matters he was accusing her of sincehe was away from the area much of the time, and Colereplied that he knew what was going on at all timeswhether he was there or not.In February 1964, Supervisor James Collins questionedWayne Williams about talking to the girls in the inspectionarea about the Company and the Union. Williams admittedthat he had done so manytimes "in acasual like way."Collins stated that the girls had complained and wanted itstopped.Williams replied that he knew the girls wellenough to know that if they wanted it stopped, they wouldhave come to him rather than to their supervisors. Collinsasked Williams to "hold it down to a minimum," but told201him he could talk about anything else he wanted to, "evensex," and that if Williams had anything to say or do, heshould do it either on his own time during lunch or beforeor after work.On April 20, 1964, Supervisor Rolland Brunelleinformed three of his employees of a report of animpending strike, that they could expect a picket line onWednesday morning, and that he and other supervisorswould be in the plant to see whether employees wouldmake an attempt to cross the picket line. Linda Greenetestified that Brunelle stated that if there were no violencethe employees were to cross the line and that if they didnot, they would be "evaluated" and he would not have totake them back into his department. Greene inquired whowould do the evaluating and Brunelle replied that hewould. Brunelle also stated that even if they were not apicket line, there might be a walkout and if the employeeswere to walk out, it would be like saying they did not carewhat happened and they could be suspended and thenevaluated.Greene testified that as she understoodBrunelle's statements the picketing or the walking outwould have a bearing on the evaluation and that whatBrunelle meant was that in reporting on their work, if hefelt they were not doing well, he would not have to takethem back.Magnolna Boyd testified that Brunelle informed theemployees it was their duty to make the attempt to crossthe picket line and that otherwise they would lose theirjobs.On cross-examination, however, Boyd testified thatBrunelle's statement was that if they did not make anattempt to go to work, they would be replacedpermanently.Concluding FindingsRespondent's contentions regarding the foregoingconduct run substantially as follows: Since the firstelectionwas set aside because of the no-distributionincident,a remedial order concerning it would bemeaningless for it has already been remedied. Moreover asthe bulk of the other conduct occurred before the twoelections (the second of which the Union won) and beforethe certification, that also has been remedied and requiresat this late date no affirmative finding.Certainly the long administrative delay here did much torender stale the charges upon which the complaint wasultimately based and the passage of time has done much totarnish the greater luster the charges might havepossessed were they timely considered. But staleness doesnotequalmootness, and laches is still no bar togovernmental action in the public interest, though it is, ofcourse, a factor which may bear on the manner ofremedying the effects of unlawful conduct.Moreover, the record does not support Respondent'sargument that its conduct was remedied or rendered mootby the outcome of the second election and the issuance ofthe certification. Though there was a single instance offorbidding the distribution of union literature on theparking lot, Respondent restrained within the plant, bothbefore and after the certification, an allied form ofsolicitationon the employees' time. Interrogationsconcerningunionsentiments,views,and activitiesoccurred during the periods prior to each election, andafter the second election a supervisor conveyed theimpression of engaging in surveillance of union activities.Finally, as late as April 1964, employees were warned thatengaging in a walkout or failing to cross a picket line werematterswhichwouldbe considered in evaluatingemployees for continued employment. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDUntilnow there has been no adjudication that any ofsaid conduct was unlawful and, of course,there has beennothing which required Respondent to cease and desistfrom such conduct or to take any affirmative remedialaction.It should also be noted that even compliance withsuch Board order as may be entered herein would notrender moot the securingby theBoard of an enforcementorder from a court ofappeals.N.L.R.B. v. Mexta CottonMills,Inc.,339U.S.563,cf.N.L.R.B.v.PoolManufacturing Co.,339 U.S. 577.Respondent's conduct as summarized above was of thesame type as that which has many times been found toconstitute interference,restraint,and coercion,3and I findthat by itRespondent engaged in unfair labor practicesproscribed by Section 8(a)(1).C.Discrimination1.The failure to recall James Wetherington and WilliamMitchellJames Wetherington, who was president of the localunion,was employed on the first shift (7 a m. to 3 p.m.) inthe plating department and had worked on various jobs inthatdepartment.WilliamMitchell, a coworker withWetherington on the same shift, also worked on variousjobs in plating. At the time of the strike Wetherington wasworkingasa"blankingoperator,"describedbySupervisor Ken Merritt as the simplest job in the house,and Mitchell was a "slurry operator," described by Merrittas only slightly more complicated than blanking. BothWetherington and Mitchell participated in the full courseof the strike, which began on the evening of May 24.Wetherington notified Respondent by wire that thestrike was being terminated as of 11 p.m. on June 3 andthat the striking employees would return to work on theirregular shifts.Respondent replied by wire from JohnKeefe, director of relations,statingin part that, "Sincework schedules will have to be adjusted to accommodatestrikers,supervisorswillnotifyemployees promptlystartingtomorrow regarding their report in schedules."Both Wetherington and Mitchell endeavored to return towork on their regular shift at 7 a.m. on Fridaymorning,June 4, but were informed that they would be notifiedwhen they would be needed, and they were later notified toreturn on Wednesday, June 9.Merritt testified that there was a continuous operation inthe plating department which was operated prior to thestrike with four scheduled shifts, including a regular reliefshift (which rotated in relief of the other shifts on their "offdays" each week). Because of the shortage of men duringthe strike Merritt operated with three shifts, so that whenthe strike was ended there had to be a rescheduling backto the four-shift systemMerritt began accordingly onFriday morning to reschedule the employees back asquickly as he could fit them in. Actually the conversion tofour shifts began at once, for some of the relief shiftstarted Friday night (their Saturday) and some of them onSunday night, at which time they were relievingthe thirdshift.Itwas stipulated that the first shift worked on Saturdayand Sunday and that all of the employees on the first shiftworked on those days with the exception of Mitchell andWetherington.Itwas alsostipulated that the normal "offdays" of the first shift would have been June 7 and 8, and4However, I do not find coercive Merritt's interrogation ofHough, for that resulted directly from Hough's own questioning ofMerritt about the Union4Respondent was wholly free, of course, to retain Tucker andthe beginning of a new week would have been June 9.Though other first-shift workers were put back to work atthe end of the strike, Merritt testified that they wereemployees who manned the critical operations in thedepartment (in contrast to the simple jobs on whichWetherington and Mitchell worked).In the meantime Merritt hired two new employeesduring the strike: Tucker, who worked on the first shift onMitchell's job, slurry; and Stanley, who worked on thesame shift on Wetherington's job, blanking. When the firstshift resumed operations on Wednesday after 2 off days,Tucker and Stanley were retained on the shift, working asextrahelpon a salvage operation and on othermiscellaneous jobs.Questioned as to why he did not have all the employeeswork on Saturday and Sunday (including Tucker, Stanley,Wetherington, andMitchell),Merritt explained thatSaturday and Sunday work was premium time and that hedid not want to carry extras on a premium day because itcost time and a half. Thus Merritt explained further that ifhe had put Wetherington and Mitchell back to work onSaturday, then Stanley and Tucker would have beenextras and he would have had to assign them to starttraining on critical operations at the premium rate.Concluding FindingsThough Merritt was understandably faced with someproblems in rescheduling back to a four-shift operation,the record showed plainly that there was no problem asconcerned the recalling of Wetherington and Mitchell totheir jobs on the first shift. For in recalling the relief shiftto take over the third shift, Merritt thereby reverted to hisregular prestrike shift schedule, which was received inevidence and which showed that the "off days" of the thirdshiftwere Saturday and Sunday. That action leftunaffected the schedule of the first shift, which was due towork (and did work) on Saturday and Sunday before beingoff on Monday and Tuesday. Furthermore the jobs ofWetherington and Mitchell were being filled only bytemporary replacements, Tucker and Stanley, who werepermitted to work on the jobs of the former through theremainder of the scheduled workweek.Merritt's testimony concerning distinctions betweencritical and noncritical operations in the department waswithout relevance to the recall issue, for it was plain thattwo new and untrained employees were retained to do thesimple, uncomplicated jobs to which Wetherington andMitchell were entitled upon their return from the strike.Indeed, Merritt's testimony showed finally that his motiveinnot reinstatingWetherington and Mitchell was insubstantial part that it would have involved the necessityto pay them the premium rate of time and a half forSaturday and Sunday work or the retention of Tucker andStanley as extra help, also at time and a half. But that wasplainly not a valid consideration under the circumstanceshere, for Respondent could not lawfully delay thereinstatement of Wetherington and Mitchell upon theirapplication since there was work available for them whichwas being done by temporary replacements. And givingfullweight to Merritt's expressed desire to save money,the only valid choice he could make was to lay off Tuckerand Stanley for the 2 premium rate days instead ofWetherington and Mitchell.4Stanley as trainees or as extra help or in any other capacity, but itcould not choose to retain them over Wetherington and Mitchellin the jobs to which the latter were entitled upon returning fromthe strike GENERAL ELECTRIC COMPANY203I therefore conclude and find that by refusing to recallor reinstate James Wetherington and William Mitchellupon their application,unitlJune 9,Respondentdiscriminated against said employees because of theirstrike activities and thereby engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.2.The layoff and denial of promotion to Mary SherleyMary Sherley, the financial secretary of the Union and amember ofitsnegotiatingcommittee, was employed intesting battery cells. She walked out on strike when itbegan on the evening of May 24 and when she returnedafter the strike she was given a disciplinary layoff for 3days and a recommendation for her promotion waswithdrawn on the ground that she failed to turn off herboards beforeleaving onstrike, anomissionwhich couldwell haveresulted in substantial damageto the batterieswhich were being processed. As I conclude, as contendedby General Counsel and the Union, that this issue of thecase is controlled byN.L.R.B. v. Burnup and Sims, Inc.,379 U.S. 21, the relevant facts may be briefly stated.Understanding that a strike callwas imminent,Sherleylefther work station for a brief interval (from 3 to 5minutes)before 9:30 p.m. on the evening of May 24 tocheck on the report. Learning that the strike "was on,"she returned to her workstationto turn off her boards butfound that Mary Baker, a coworker, had already turnedthem off. Sherley then went out on strike. Baker and othercoworkers later turned the boards back on and completedthe processing of the batteries, none of which wasdamaged.I find no substantial conflict in the testimony of thosewho were called to bear witness to the foregoing facts.Sherley's testimony was fully corroborated by MaryBaker, who impressed me as a wholly objective anddisinterestedwitness.'The only other "eye" witness wasJoyce Slocum (two other coworkers, Flora Alli and MaryLewis, were not called), who testified that Baker turned offthe boards after Sherley left and that Sherley did notreturn after that. Though I believe that Slocum testifiedhonestly, I believe that she did not see Sherley's finalreturn to her workstationor that she was mistaken as tothe time when Baker turned off the boards. FurthermoreRespondent made no attempt to corroborate Slocum (bycalling Alli or Lewis), and Slocum's testimony is overborneby the mutually corroborative testimony of Baker andSherley.Though Respondent offered evidenceconcerning itsgood-faith belief that Sherley walked out on strike beforeBaker turned off the boards,6 such evidence does not,underBurnup and Sims, supra,constitutea defense to anallegationthat the disciplinary action violated Section8(a)(1), for, as the Court held, defeat of the Section 7 rightsby employer action does not necessarily depend on theexistence of anantiunionbias. The Court continued:Over andagain theBoard has ruled that §8(a)(1) isviolated if an employee is discharged for misconductarisingoutofaprotected activity despite theemployer's good faith, when it is shown that themisconduct never occurred. See,e.g.,Mad-ContinentPetroleum Corp.,54 NLRB 912, 932-934;StandardOilCo.,91NLRB 783, 790-791;Rubin Bros.Footwear, Inc.,99 NLRB 610, 611.In sum, §8(a)(1) isviolated if it is shown that the discharged employeewas at the time engaged in a protected activity, thatthe employer knew it was such, that the basis of thedischarge was an alleged act of misconduct in thecourse of that activity, and that the employee was not,in fact, guilty of that misconduct.The Court upheld that rule as being in conformity withthe policy behind Section 8(a)(1).I therefore conclude and find that by suspending MarySherley and by withdrawing a promotion for which she wasrecommended because of her participation in the strike,Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7of the Act. I conclude and find, however, that the GeneralCounsel failed to establish by a preponderance of theevidence that Respondent was motivated, in takingdisciplinary action, by Sherley's union membership oractivities or by "arti-unionbias." Cf.Burnup and Sims,Inc., supra.The conclusions which I have reached above leave noissuewhich requires a determination of the complaintallegation that the strike was an unfair labor practicestrike.For there was no claim and no evidence thatpermanent replacements were hired for Wetherington,Mitchell, or Sherley, and all of them were reinstated totheir jobs. Thus except for thediscriminationas foundabove,Respondent met its obligation to the strikers,regardless of whether the strike be viewed as an unfairlabor practice strike or as an economic strike.D. Refusal to Bargain1.IntroductionBy way of introduction to the refusal-to-bargainissues itwill be helpful to note the following events and matterswhich followed the certification of the Union onJanuary 21, 1964:Negotiations began on February 13, 1964, and some 19meetings wereheld until April 16, when themeetings werebroken off.Negotiationswere brieflyresumed onOctober 14-15, 1964, and a contract was signed onDecember 1, with an effectivetermfrom April 3, 1964, toApril 3,1965.Negotiations for a new contractbeganon February 24,1965, and somenine meetingswere held through April 23,when they were suspended and never renewed. In themeantime certaindecertificationpetitionswere filed withthe Board in March and April. The first was dismissed bytheRegional Director on March 19 as untimely filedbecause withinthe insulatedperiodfor negotiations andthe last was dismissed on July 27 because ofthe issuanceof the complaint on the unfair labor practice charges inCase 12-CA-2920.A strike was called on May 24, 1965, andwas terminatedon June 3, 1965.'Baker andSherley werenot "personalfriends " Baker wasnot, and had never been, a member of the Union, and hertestimony showed that her interest in the matter, if any, was inattemptingto set righta suspensionwhich was based on theassumptionthat Sherley had left her boards on when she walkedout6Even on the score of good-faith belief the evidence was notwholly favorable to Respondent, for Supervisor Butler at firstreceived conflicting reports from the employees as well as fromSherley herselfLater, after furtherinvestigationsdisclosedcomplete consistencyin the statementsof Baker and Sherleyconcerning the turningoff ofthe boards, Respondent did notrescind the withdrawal of the promotion nor remedy the effects ofthe 3-day layoff 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 1, 1965, Respondent filed a charge in Case12-CB-832 claiming a violationof Section 8(b)(1)(A)because of union demands sinceApril 5,1965, thatRespondent bargain with it as the bargaining agent thoughitdid not in fact represent a majority of the employees.TheRegionalDirectordismissed that charge onOctober12,and Respondent'sappeal totheGeneralCounsel remained undecided as the hearing opened onNovember 29.Respondentwas represented in the first (1964)negotiations by Edward E. Sorenson,its relations manageron the department level, John Keefe,local relationsmanager, and Richard Boudreau,an assistant to Keefe,with Sorenson acting as the chief spokeman.The Unionwas represented in those negotiations by InternationalRepresentatives GeorgeW. Schultz, Jr., and John B.Smith and by a committee prom theLocal,including LocalPresidentWetherington.Schultzactedaschiefspokesman.Keefe and Boudreau represented Respondent in thesecond(1965)negotiations,with Keefe being the chiefspokesman,and the Union was represented by Smith andtheLocalcommittee,withSmith acting as chiefspokesman.Respondent kept"minutes" of the negotiations whichwere received in evidence by stipulation as joint exhibits,subject to an understanding that the parties were free tooffertestimony in amplification,explanation,andcorrection.Smith and Schultz testified for the GeneralCounsel concerning certain facets of the negotiations andSorenson and Keefe testified for Respondent.Respondent also issued and distributed periodically totheemployeesasnegotiationsprogressedcertaincommunications in the form of "Battery-Grams" and"Negotiation Notes" in which it reported and commentedupon various aspectsof thenegotiations.Some of those,relating to the taking of a strike vote around April 20-21,1964,were directly put in issue by an allegation thatRespondent improperly interjected itself into internalunion affairs.Though the summary of the evidence which follows isarranged under topical headings which conform in generalto the complaint allegations of unfair labor practices, someaspects of the evidence are of relevance to more than oneissue.Also as previously stated(footnote 2,supra)thepresent summary will include two items of conduct whichare claimed to be independently violative of Section8(a)(1).2.The evidencea.The unilateralraise ofthe maintenance employeesThe backgroundtoRespondent'saction was set byGeneralCounsel'switnessCharlesF.Rabbit,whosetestimony was as follows:Rabbit wasformerly employedat the University ofFlorida (the largest employerinGainesville) and hereturned to it after quitting Respondent on January 10,1964.Rabbit and mostof the otheremployees in themamaintenance department complained frequently totheir supervisors from June-July 1963to January, thattheir rates were too low, stated their intention of leaving ifthey couldget more money elsewhere, and several of themquit beforeRabbit did. As early asAugust or SeptemberRabbit and otherfellowemployees made a survey of areawage rates(including those at the University) andpresentedcopies oftheir findingsto Supervisor CurtBramer and Assistant Personnel Manager RichardBoudreau.Therewere several discussionsof thematter,with the supervisors expressing dissatisfaction withcertainfacets ofthe survey and representing that theCompanyproposed to run another surveyto check therates.Rabbit testified further that during the course of hisconversation with Supervisor Danford on October 9 (seesectionB,supra),there was a discussionof thewage ratesin the area and when Rabbit stated his understanding ofthe rates in effect at the University,Danford pulled out afolderand informed Rabbit his figures were either $400 or$600 toolow. Althoughthe employees inquired about theprogressof the Company's survey inweeklymeetingsthereafter,theywere informed only that the survey wasnot completed and nothing was said about an impendingraise.On January17, 1964,Respondent wrote the Union thatitproposed to increase the wage rates of its maintenanceemployees pursuant to an enclosed schedule, that it feltthe increases should be made effective immediately, andthat it proposed to make them effective on Monday,January 20.The basis for its action was stated in its letteras follows:It has come to our attention that the largest employerinGainesville has increased the rates of pay for itsmaintenance employees.Since it has been ourestablished practiceto payrateswhich fairly reflectcommunity influences,it is our conclusion that suchchanges should be reflected in our own wagestructure.The Unionanswered by wire on January 18, expressingagreement that wage increases were long overdue andcontinuing as follows:However,any increases should be negotiated with theunion and should cover all employees,not just a few.Unionagrees thatwhen increases have beennegotiatedtheymay be made effective January 20 orearlier.Action by you toinaugurate non-negotiated,rates canonly be forpurpose of disregarding orimpairingUnion'sstatusandwillbring promptappropriate action.We are ready to meet at any timefor negotiations.Please let us know when the meetingis tobe held.The increases were actually put into effect onJanuary 20,and were announced on that dateby a Battery-Gram to employees,which read as follows:COMMUNITY ACTION REFLECTED:Gainesville's largest employer recently increasedits ratesof payfor maintenance employees.Inlinewithour practice of fairly reflectingcommunity influences in rates we pay, the BatteryProductsSection todayadjusted its maintenance andtoolroom job and paid rates.General Electric periodicallylooksat all jobs to seethat theybear a proper relationship to the community.George Schultztestifiedthatsometime during theMarch-April negotiations,Boudreau made the statementthat the raise was given to the maintenance employeesbecauseGainesville'slargest employer had given anincrease to its employees as announced in a Gainesvillearea newspaper in June1963. However, the minutes forthenegotiationmeeting onMarch 19 showed thatSorenson denied that was so, informingSchultz, "Youmentioned the Maintenance Department inferring thatthey received an increase becausetheUniversity ofFloridareceived an increase.Thisisnot a correct GENERAL ELECTRIC COMPANYassumption. The rate increase given to the maintenancepersonnel was done on an individual basis."b.Refusal to furnish information concerning layoff statusof employeesThe Union's charge (November 19, 1963) and amendedcharge (January 30, 1964), claimed in part discriminationagainstsome 16 employees who were laid off after thesecond election (October 30, 1963). The Regional Directordismissed those charges on February 11, 1964, on theground that there was insufficient evidence that theemployees had been discriminatorily terminated, and hisrulingwas sustained by the General Counsel's office,which upheld Respondent's position thatallof theemployees(most of whom were serving their probationaryperiods)were lawfully terminated.In themeantimeupon certification, the Union onJanuary 23, 1964, formally requested Respondent tobargain, it repeated a request that Respondent furnishcertain informationlisted inseven items in anearlier letteron November 1, 1963, and it requested further thatRespondent inform it the specific reason for thetermination or selection for layoff of the 16 employees whowere named in the charge and the reasons, if any, why theCompany would not consider any of said employees forfurther employment. On February 4 Respondent wrote theUnion enclosing certain portions of the information butstating that:We do not consider the unfair labor practice chargeconcerning 16 people a fair subject for negotiation.The Regional Director's decision on this issue willdetermine our future course of action.At varioustimesthereafter in February and March theUnion renewed its request for the information both inwriting and orally during the negotiations. Respondent'sposition before the dismissal of the charge was the same asstated inits letterof February 4, and thereafter it informedtheUnion that the individuals in question were in aprobationarystatusatthe time of layoff, had noguaranteed recall rights, were no longer employees, andthat Respondent was not obligated to consult or bargainwith the Union concerning them.c.Refusal to furnish information regardingthe area wagesurveyAt the 10th negotiation meeting on March 19, 1964, afterdiscussion of the Union's demand for "an across-the-boardraise,"7 the following colloquy occurred concerning theUnion's request for information:SCHULTZ: We are very interested in how you obtainyour wage pattern in this area. We would like you tosubmit to us who you surveyed, when you made yoursurvey, and what your conclusions were. Would yougive us a list of the companies in this area whom youcontacted?SORENSON: We have gone over this with you indetail several times in the past. We are willing to goover it again with you, however, we would like to know'Schultz answered Sorenson's question as to why the Unionfelt existing wage rates should be adjusted as follows:We feel that the employees are underpaid We feel thatthey should have a raise when they sign a union contractThe employees expect a raise when the contract is205whether or not this would be adequate, or if we willhave to describe our policy to you again when Mr.Smith returns from his trip.Now, going back a number of years, a survey wasmade which included several of the surroundingbusinesses,theUniversity -ofFlorida,CabotCorporation, Copeland Sausage and a few smallercompanies which employed less than 500 persons. AsI am sure you are aware, it is not our policy to pay thehighest or lowest salary to an area. In addition therates surveyed originally have been spot checked overthe years from time to time to see what changes wereoccurring and what the trends were.We latersurveyed the wages of the people here before andafter theycamewith the Battery Product Section andfound that the rates they were receiving with GeneralElectric were considerably higher on the average towhat they had been receiving prior to theiremployment here. We establish our rates through jobslotting, reviewing the experience and the ability tospot the low and high jobs and then slot the remainingjobs in comparison. To slot a job we consider formaleducation,training,experience,working conditions,physicalapplication,mentalapplication,responsibility for safety of others, safety for anindividual's own job, all these elements are crankedinto our judgment. When we get a request such as youhave submitted for a job re-evaluation, we compare itagainst allthe other jobs.SCHULTZ: Would you supply us with the names ofthe companies originally surveyed?SORENSON:We could probably give you thisinformation in a couple of days. It would be necessaryto contact the individual who performed the survey. Ifyou are intending to conduct a survey yourself, Mr.Schultz, you are taking on a mammoth task. Formalcommunity surveys are no longer done. Your task willbecome difficult because of the many, many differentjob titles and conflictions.SCHULTZ: Could we get this information thisafternoon? One of our reasons for meeting at theBattery Product Section, Mr. Sorenson, instead ofdowntown was because you said that informationsuch as we are requesting would be available in yourfiles.SORENSON: We have no reluctance to give you whatyou are asking just as soon as we can get out hands onit.At the next meeting on March 20 a discussion of theUnion's demand for a wage increase involved referencesby Schultz to certain other employers in the area, withSorenson demurring that, "If you are going to run anaccurate survey, you have to use all of the labor market."Sorenson continued that the Company had "looked intothe community sufficiently" to find that its rates were fair,and that:The sole and only criteria in establishing a ratestructure is that after management has looked into therates, evaluated the area, analyzed the jobs, then theymake a decision and our decision is that our rates aresigned It is normal when signing a contract to be givenan across the board increase.Schultz repeated that statement in substance again on March 20and at various times in later meetings 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDfair.Mr. Schultz, Idon't care what you come in with asyour survey.Our management judgment says ourrates are fair and right .... Now we will listen to youand we will also be willing to listen and discuss andstudy whatever you might submit but I wish to re-emphasize that we have studied this area inconsiderabledetailandverycarefully....[Emphasis supplied.]At the 13th meeting on March 25, Schultz referred to thefact that the Union had conducted part of its own survey,and at the next meeting on April 7, he referred to theUnion's "partial survey" and compared some of the rateswithRespondent's top rates. Sorenson replied theCompany felt that the employees were properly paid andthat the Union had failed to establish "the averagerelationship" which Sorenson had previously explained.Thereupon the following colloquy ensued:SCHULTZ: What other recourse do we have? Wehave given you our findings and yet you continue tosay that in your judgment these people are properlypaid, You will use this argument regardless of whatwe may propose.SORENSON: Perhaps you are right, but for onereason or another, you have chosen to overlook one ofour most reliable yardsticks of whether or not ratesare paid properly and that is the survey whichindicates how much people are earning with theBattery Products Section as compared to what theywereearningbeforetheiremployment.Thisdemonstrates very clearly the improvement peoplereceive when they accepted positions in this plant,which is at least 25%.SCHULTZ:We feel that is a completely invalidmeasurement, it has nothing to do with what we arediscussing.However, we would like to ask you tomake this information available to us so we candiscuss it intelligently.SORENSON: No, we will not provide you with thisinformation,Mr. Schultz. I have explained to you itshows about a 25% increase and I see no reason toprovide you with each individual case. You, of course,have other ways of collecting the information such asasking people themselves.Schultz testified that the foregoing minutes weredeficient in that they omitted any reference to his attemptto submit to Sorenson a copy of the Union's survey andomitted Sorenson's statement, in refusing to look at it, thatthe Company felt its rates were fair for the community andthat it was not interested in any survey conducted byanyone except itself. (Cf. the quotation from Sorenson'sstatement at the meeting of March 20,supra,and thefurtherquotationfromhisstatementsattheOctober 14-15 meeting,infra.)The minutes for the meeting of April 16 showed thatduring a discussion of wage rates Schultz again madereferences to certain community rates. Keefe replied theCompany had considered everything that Schultz had saidand saw nothing which indicated that a wage increase wasin order and that, "We are paying what is proper for ourwork in this community. Figures tell us that our rates forwomen with the particular skill we demand are well abovethe community average."On inquiry from Schultz as to what concerns wereincluded in the Company's survey Keefe replied, "You cantake any company in the area-the county, from where wedraw people." Answering an inquiry as to whether SperryRand and the University of Florida were included, Keefereplied, "They are enclosed in the area and we have tocompete with them for our employees. In our surveys, weattempt to include all substantial employers with morethan 25 people ......At the meeting on October 14-15, Schultz inquiredwhether the Company would be willing to accept and useas a basis for wage increases "a wage survey made by usor a mutually agreed upon survey." The following colloquyoccurred.SORENSON: As a matter of courtesy, we wouldcertainly be willing to look at whatever you mightpresent, but we would not in any case use it as a basisfor a wage increase. This would be like buying a "pigin a poke."We do not have any confidence in a surveylike this unless we produce it ourselves.As I explainedto you last spring there are innumerable criteria thatgo in to the evaluation of a job and therefore we wouldhave to use our own information and experience.[Emphasis supplied.]SCHULTZ: Would you give us an opportunity to lookat the survey you took?SORENSONYes, certainly. It is just simplenumbers that I told you about yesterday.SCHULTZ: I don't mean the before and after survey.Imean the community survey that you took. I wouldlike to know who did it, when they did it, what jobswere considered and where? What I am asking is, doyou base your whole wage system on an after the factsurvey of wage comparisons?SORENSON: Certainly not. As I pointed out to youlast Spring, we ran a community survey here back inabout 1956. We made an effort to keep this updatedhowever over the period of years it became uselessand we discarded it. However, we are still continuingto spot check area rates pertaining to our key jobs.SCHULTZ: Did your spot checking have any effectwhen you gave the maintenance men an increase lastJanuary?SORENSON: Yes, it had some influence on theadjustment.Schultz testified that the foregoing minutes weredeficient in that they did not show that he againendeavored to present a copy of the Union's survey andasked whether the Company would be willing to look at itand be guided by it. Though Sorenson took the survey, heimmediately handed it back to Schultz, stating, "Mr.Schultz, do you remember what I said last spring? I wasn'tinterested in any survey conducted by anyone but GeneralElectric."SorensonandKeefeacknowledged that Schultzpresented a copy of the Union's survey during thenegotiations but testified that they recognized it at once assomething with which they were familiar. Keefe testifiedthat it was a copy of a survey made by the GainesvilleChamber of Commerce, that he had a copy of it during thenegotiations, and that Sorenson informed Schultz theCompany was aware of that survey.d.Respondent's interjectionof itself intointernal unionaffairsTherecordcontainsthefollowingseriesofcommunications from Respondent to the employees and a GENERAL ELECTRIC COMPANYletter to the Union concerning the possibility of the takingof a strike vote:"April 17Negotiation NotesApril 20Battery-GramApril 20Letter from General Manager HartApril 20Letter from Keefe to Local UnionApril 21Negotiation NotesApril 21Negotiation NotesThe tenor of the communications to the employees wasto the effect that the threat of a strike would not alter theCompany's position in the bargaining negotiations butmight result in less work at the plant and possibly the lossof jobs through the action of customers in carrying theirrequirements elsewhere and that Respondent planned tokeep the plant open and that work would be waiting forsuch employees as exercised their lawful right to cross thepicket line.Keefe's letter to the Union, addressed toWetherington as president of the Local, offered the Unionan opportunity to take any strike vote on companyproperty on company time by secret ballot and undersupervision that would be neutral and acceptable to theUnion. Keefe proposed, however, that in order to insurethat the results of the voting would be truly representativeof all employees rather than a handful of persons, thevoting should be set up in a manner which would enable allhourly employees to vote, offer the opportunity to vote bysecret ballot, give time to properly and calmly weigh theissues, and to provide proper safeguards for determiningan accurate result after the ballots were counted byneutral observers.One of the negotiation notes on April 21 referred toWetherington's receipt of that invitation to have the strikevote conducted in the plant, with all hourly employeesparticipating, and it continued:The Company has not received any indication of hisdesire to explore this matter further. Accordingly, itmay be assumed that the decision may be made bythose few who attend a closed meeting tonight. It ispossible that this group may not be representative ofthe majority of the employees and may neverthelessvote strike.e.The reclassification of Glen HoughOn May 18, 1964, Glen Hough was reclassified from"braze and weld" to "precision welding" and received a28-cent-per-hour wage increaseHough testified that amonth earlier he complained to Supervisor Bill Cole thathis job rate was too low for his skilled work and that Coleagreed to take it up with Personnel Manager Keefe. OnMay 19, Hough was called into Keefe's office and wasinformed by Keefe and Cole that they had checked into thetype of welding he was doing, had compared it with thatdone in the maintenance group as well as with that done bymaintenance groups in other plants, had found thatHough's classification was too low, and that he was beingchanged from braze and weld to precision welding, with anincrease of 28 cents an hour. Although at first Keefe'sduties remained substantially the same, he later found thathe was required to build the fixtures he used in welding."Though considerable testimony was offered on both sidesconcerning a claimed lack of basis for Respondent's belief that astrike vote was imminent, the point is collateral to the issuewhether Respondent improperly interjected itself into unionaffairsIfindhowever,onKeefe'scredited testimony,corroborated by Boudreau who was listening in on an extension207Keefe's testimony was to substantially the same effect.He testified that he and Cole decided that Hough'sbuilding of his own fixtures would warrant a higherclassification and that they changed it accordingly. Keefealso testified (andWetherington did not deny) that hediscussed the reclassificationwithWetherington, aspresident of the Local union, who indicated satisfactionwith the change, which was effected in a manner agreed toby the Union during the negotiations.On June 24, however, Wetherington wrote Keefeassigning the Glen Hough incident as illustrative of theUnion's claim that the Company was unilaterally makingchanges without discussing them with the Union. Theletter sought a joint reevaluation of jobs and classificationsand stated that the Union insisted it be given anopportunity to discuss any proposed reevaluation inadvance of company action. Boudreau answered onSeptember 9, stating that, "As you are aware, since thatdate there have been numerous discussions of the topicscontained therein and we expect that you are fullycognizant of the Company's position."Finally theminutes of the negotiation meeting onOctober 14-15 contained the following reference to thematter:At this time, Mr. Schultz brought up the change ofclassification on Glen Hough's job rate. It was pointedout by Company representatives that this was notnegotiating with an employee but was a case whereinrequirementsintheemployee'sjobhadchanged-that something had been added to the jobmaking a reevaluation and alteration necessary.f.Respondent's "inflexible position" on wage increasesRelevant background to the present subject is theevidence concerning the wage increase to maintenanceemployees as given in January 1964 (sectiona, supra),andconcerning Respondent's refusal to furnish informationconcerning its area wage survey (sectionc, supra).Alsorelevant is Respondent's announcement to its employeesof a wage increase as ofAugust 26,1963, and thecontemporaneous announcement of further increase to beawarded onApril 5,1965, which in material part was asfollows.This is the first of two pay increases to be madeavailable to local General Electric employees in awage and benefit package which also includes some20 improvements in vacation, insurance and pensionsThe second pay increase, also in the magnitude of fivecents or more per hour, will be awarded April 5, 1965,according to Mr. Hart.The local announcement is in line with similarannouncements being made in other non-unionGeneral Electric plants throughout the nation and toproposals being made by the company this week orwhen otherwise appropriate to some 100 unionscurrently in negotiations ....Mr. Hart said, in commenting on the improvements,thatGeneral Electric researches and studies thetelephone, that Schultz informed Keefe on or about April 17 thathe intended to recommend a strike vote at the union meetingwhich was scheduled for the 21st Furthermore Wetheringtontestified that Keefe informed him that Schultz was the source ofKeefe's information that a strike vote was to be taken 208DECISIONSOF NATIONALLABOR RELATIONS BOARDneeds of employees on a year-round basis. Hedescribed the current improvement program as agood balance between these needs and GeneralElectric's necessity to meet its competitive challengeRespondent actually put the second increase into effectas of April 5, 1965, under circumstances adverted tobelow.What is chiefly in issue on the wage issue is whether,viewed against the above background, Respondentmaintained during the course of the 1964 and 1965negotiations an inflexible position that it would grant nowage increase. The record showed that on this issue therewas some conflict in the testimony of negotiators Schultzand Smith on the one side, and Sorenson and Keefe on theother.The basic positions of the parties on the wage issue weresubstantially as shown by the evidence summarized insectionc, supra.As there reflected Respondent explainedto the Union the basis of its determination that the existingwage rates were fair, and Keefe and Sorenson testifiedfurther about the point at the hearing. Keefe testified itwas part of his job to maintain information on the wagepatterns and wage levels in the area, that he did so byconstant review of the interrelationships of the jobs withinthe plant and that, "We attempt to keep our finger on thecommunity with spotchecks, so we know how otheremployers are progressing with their wages." Among thefactors the Company takes into consideration, Keefeadded, were such things as the wage survey made by theGainesville Chamber of Commerce, a copy of which hehad in his possession during the negotiations and which hetestified was the same survey which Schultz handed in andwhich the Company was aware of.Sorenson's position involved responsibility for plantswhich were unionized and which had union contracts, anditincluded all facets of union relations. He was firstassigned to conduct negotiations at Gainesville around thefirstof 1964. He testified that he made preliminaryconsultations concerning conditions and wages at theplant and did spot checks of a number of concerns but didnot attempt a broad community survey, which would haveinvolved going into other plants with job descriptions andmaking on the spot comparisons of work against work.Sorenson testified that Respondent made no wageproposal as such during the negotiations but that itreviewed exhaustively with the Union the propriety ofexisting rates and, considering them to be appropriatelycurrent, determined that no increase was indicated.We turn now to material portions of the negotiationminutes other than those summarized in sectionc, supra,and to the testimony of the witnesses relating thereto.The minutes for the meeting of April 7 showed that afterdiscussion of Schultz' comparison of community wagerateswithRespondent's rates the following colloquyoccurred:SCHULTZ: If you will not give these people anincrease now, would you be willing to negotiate anincrease which would become effective in either 6months or a year from now?SORENSON: No I don't believe we would Mr.Schultz. This type of negotiation would come underanother contract assuming that we do have theopportunity to negotiate again.Schultz testified in amplification and correction of theminutes of that meeting that he offered to sign an 18-month contract if the Company would incorporate the 1965increase and that Sorenson rejected the offer. Schultztestified further that the minutes omitteda statementby Keefe charging that Schultz was simply attempting tofulfill a promise he made during the organizing campaignand that Keefe wanted the employees to understand that awage increase came from the Company and not the Union.Keefe stated that if the Company felt it should give a wageincrease, it would do so, but that if it did not feel it shouldgive one, it would not do so.In the meeting of April 16 Schultz inquired whether theCompany would consider an 18-month contract and Keefereplied he would probably consider it favorably, but askedwhat the advantage would be to the Union. Schultzresponded, "We couldassumethe increase scheduled fornext April would be negotiated in the Agreement," and thecolloquy continued as follows:KEEFE:We have to give a little thought to thatbecause now you are talking about an 18 monthcontract with a wage increase. I would much prefer ashort contract to a long one. There would be noincentive for the Local to bargain upon terminationsince a wage increase would be granted just sixmonths prior to the termination of the contract.SCHULTZ: Not necessarily. You could give a wageincrease now or in the ensuing 6 months.KEEFE: Are you willing to sign a three yearcontract?SCHULTZ: No.KEEFE: But you are asking us to sign an 18 monthcontractwith a wage increase thus removing theincentive to settle the next time we negotiate.SCHULTZ: With an extended contract, what wouldyou be willing to do?KEEFE: I am not interestedin anextended contract.It is the wage increase that I object to.Schultz testified in amplification of the foregoing thatwhen Keefe asked about a 3-year contract, he inquiredwhen the wage increase would come and Keefe repliedthere would be none.The negotiations ended in impasse at that meeting, withthe only "open" issues being wages, arbitration, andseniority.Upon resumption on October 14, disoussion of the wageissue began with Schultz' reference to the fact that theemployees had been told in August 1963 that they wouldreceive an increase in April (1965). Sorenson replied thatas he had informed Schultz he did not think it was a goodidea to tell employees a year and a half ahead of anintended increase because the increase might well bemore than was anticipated, that the 1963 promise went outwithout Sorenson's knowledge, and that it was "in error."Schultz proposed that a contract be signed for 18 months,with a current increase, and with an additional increase tooccur sometime during the term. Following discussion,Sorenson replied, "We will consider an 18 month contract,but no wage increase is indicated at the present time."Conflicting testimony by Schultz and Sorenson raisedan issue asto whether Sorenson refused to agree to an 18-month contract with an increase in April. Sorensontestified that all of Schultz' requests for a term of 18months (or longer) were predicated on the granting of animmediate increase and that the Union at no time offeredto accept an 18-month contract which would provide for noincreaseuntilApril.The negotiation minutes plainlyshowed that Schultz phrased his requests as Sorensontestified, and I therefore credit the latter's testimony.As for the contemplated April increase, Sorensontestified the Company specified that it could not andwould not say there would be a specific amount because, GENERAL ELECTRIC COMPANY"sincewe werenegotiating,itwould bea negotiatedamount if any," and that, "We agreed to discuss an 18month contract and then negotiate the possibility of anincrease in April. This was rejected."The October meetings ended without agreement, butshortly before December 1, Smith talked privately withSorenson, informing him that it was Smith's insistence theagreement be signed and that he wanted to make itretroactive so it would terminate before April5. Smithtestified he informed Sorenson the reason was that theCompany had repeatedly stated its intention of putting theApril 5 increase into effect as promised to the employeesand that it would afford an opportunity to conductnegotiations before April. Smith also testified that at notime did the Company ever agree to sign any contractwhich would contain a provision for a 5-cent increase inApril 1965.Sorenson's testimony on the latter point has been setforth above; it is corroborated by the negotiationminutes.He testified that Smith inquired whether the Company'soriginal proposal was still open and in effect and that heassured Smith the proposal had not been withdrawn. Headmitted that Smith referred to a contract term to runfrom April 3 to April 3, but testified that Smith assigned noreason.The minutes for the meeting of December 1 are silent onthe point. Schultz inquired whether the Company waswilling to sign the agreement as written, to run from ApriltoApril, the Company agreed, and the contract wassigned.However, on Sorenson's inquiry concerning theUnion's intentionsregarding the charges, Schultz declinedto promise that they would be withdrawn.On February 19, 1965, the Union requested thatnegotiationsbe opened for a new contract. Thoughmeetings were held on February 24 and March 25, the firstreference in the minutes to the Union's wage demands wasthe following brief colloquy at the end of the meeting onMarch 30.SMITH: Now then, we have asked for a 7-1/2percent increase.KEEFE: I will have something for you tomorrow.On the following day the meeting began with Keefetendering a rate schedule reflecting proposed increases invarious classifications.Wetherington commented "I seewhat you have here is 5 cents hour or 2-1/2%," and Smithin turn made the following comment:This, of course,is in linewith what is being done atthe national level. We feel that it is adequate for thembecause their pay rates to begin with are higherwhereas it is not adequate for us and we therefore feeljustified in having more money. I am telling you nowthat we don't feel that this is sufficient since we havebeenwaitingfor over a year for a general increase.Smith testified that the Union's request for a 7-1/2-percent increase was discussed back and forth, with Keefecontending that Respondent's wages were higher than theaverage of community wages. Smith proposed that a jointwage survey be made to show that the Union's wagedemand was not out of line, but Keefe rejected therequest,statingthe Company had its own way of makingsurveys and of determining the wages in the surroundingarea.At the meeting on April 1 Smith asked the Company toreconsider its offer of 2.1/2 percent or 5 cents. Theminutes of the meeting of April 2 contain no reference tothe wage issue.On April 6, 1965, Respondent issued a Battery-Gram toits employees, which informed them in part as follows:209We are putting into effect a wage increase for all non-exempt employees.This increasewas announced on aCompany-widebasisand here in Gainesville inAugust, 1963.[Emphasis supplied.]Since some of our employees are repiesented by aunion, this increase was presented to the Union lastWednesday.At the last negotiation session onApril 2nd the Union neither accepted it nor rejectedit.Becausethe contract has lapsed and a new one hasnot been signed, the Company is putting the increaseinto effect without prejudice to the Union.The amount of the increase was stated to be 2-1/2,percent or 5 cents an hour, whichever was greater, and theannouncementstated further that, "Many other benefitswillbeadjustedupward-automatically-with theApril5th raise in pay." Examples of such benefits werelisted as increasesin life insurancecoverage, sickness andaccident benefits, vacation pay, and holidays worked.At the April 8 meeting Smith stated in reference toRespondent's wage offer that the Union did not agree to itnor did it agree with the Company's action inputting it intoeffect unilaterally. Smith also announced that the Unionwas making a new offer on wages, statingthat, "We askedyou for a 7-1/2% increase. You offered 2.5 or 5 cents. Now,we would like to counter with a request of 5.5%. We feelthat this is a justifiable compromise." The meetingadjourned at that point without response by Keefe to thecounteroffer.There was no reference to the wage issue at the April 15and 23 meetings, much of the discussion being concernedwith the filing of decertification petition and withRespondent's demand for a defeasanceclause(see sectiong, infra).Though theminutesfor the meeting of April 15purported to quote Smith as acknowledging that theCompany made the offer of thewageincrease in goodfaith,Smithasawitnessdenied emphatically thecorrectness of that minute, denied the offer was made ingood faith, and testified that he reiterated many timesduring the negotiations that the Company made no offer tothe Union but made the offer to the employees. Histestimony was not denied.Contractnegotiationsended with the April 23meeting.g.Insistence on a defeasance clauseInmid-March 1965, a decertification movement wasoriginated by certain employees, followed by the filingwith the Board of informal and formal petitions fordecertification, supported by the signatures of some 140-odd employees. The Regional Director dismissed thepetitions on March 19 as untimely filed because within theinsulatedperiodforbargaining.Copiesofthecorrespondence and of the petitions were received byRespondent.On March 31 Keefe wrote Smith referring to theforegoing developments, to information that the employeesintended to refile a petition after April 3 (the contractexpiration date), and to the fact that the number ofemployees on checkoff constituted less than 10 percent ofthose in the bargaining unit. Keefe proposed in the light ofthose facts (1) that in any contract which might be signedtherebe included specific language reflecting theagreement between the parties that such contract wouldnot be a bar to any representation petition and that neitherparty would raise the existence of the contract as a bar to arepresentation election, and (2) that such contract would 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDby its terms automatically terminate and become null andvoid in the event that the Board, following a representationelection, should find that the Union did not represent amajority of the employees in the unit.There was discussion of the Company's proposal in allsubsequent negotiation meetings. Respondent's positionwas that the decertification petition raised a question ofthe Union's majority and that it would sign a contract onlyif the Union accepted the defeasance clause which itproposed. On April 15, for example, Keefe stated that it"would be next to impossible" for him to sign a contractwithout the clause in question, and on April 23 Keeferejected Smith's request that Respondent withdraw its"no bar" demand, stating that he could not do so as long astherewas a serious doubt as to whether the Unionrepresented a majority of the employees.There were no negotiation meetings after April 23.However, Boudreau testified to a private meeting withWetherington at Keefe's home shortly before the end ofthe strike in which Keefe repeated the Company's positionon the no-bar clause.The April 23 meeting adjourned with an understandingthat a further meeting would be held on April 30. On thelatter date Keefe wrote Smith suggesting that in view ofthedecertificationpetitionfurthernegotiationsbepostponed until determination by the Board of therepresentation status of the Union. Smith replied onMay 4, objecting to the postponement and stating thatuntilthe Union was officially decertified, his responsibilitywas to continue the negotiations.h.The strike;the subsequentrefusals tobargainThe strikebegan on May 24. On May 25 Wetheringtonwired Keefe that the Union demanded a meeting for thepurpose of negotiation.Keefereplied bywire on June 1 asfollows:When you call off the strike and pickets are removedwe will give consideration to your request for ameeting.On June 3 Wetherington notified Keefe the strike wasbeing discontinued and requested a meeting for thepurpose of discussing"a number of grievances andproblems."Thougha meeting was held on June 7, nocontract negotiations were engaged in.On July 27 theRegional Director dismissed the lastdecertification petition because of the issuance of theunfair labor practice complaint on the Union's charge inCase12-CA-2920.On August 16 Smith wrote Keefereferring to that dismissal and requesting a resumption ofnegotiations.Keefereplied on August 18 that despite thedismissalof thedecertification petition,"We neverthelessentertain a good-faith doubt as to the Union'smajoritystatusoftheemployees,"andhe suggested apostponement of negotiations pending resolution of theissues raised by the Company in answer to the Union'scharges. On September 7 Keefe repeated that statementof the Company's position in answer to Smith's furtherinquiry of September 1.On November 1 Respondent put into effect a wageincrease with the following announcement:Recent upward trends and community wages havecaused us to look again at our Battery BusinessSection wage structure.Most of the evidence leads usto believe that increases would be appropriate andright at this time.In keeping with our continued effort to respond tocommunity wage trends, we are changing your gradeand pay as of November 1, 1965.3.Concluding findingsThe findings on the foregoing evidence will be arrangedin a somewhat different order than the topical headingsunder section2, supra,since on some issues the samebody of evidence is of common relevance while on othersthe particular issue can be resolved on the basis of theevidence confined to a single heading. We begin with twoof the separate items on which the evidence did notestablish the complaint allegations.a.Refusal to furnish informationconcerninglayoff statusof employeesRespondent'sposition prior to the dismissal of theUnion's charge was that,with the charge pending, thematter was not a fair subject for negotiation since in effect(as Sorenson testified)there was"litigation"in processconcerning the employees in question.Indeed,the Unionsought information which required disclosure of evidencewhich constituted Respondent's defenses to a complaint,if one were issued by the General Counsel.But neithertheActnor the Board Rules andRegulations provide for prehearing disclosures,and in thepresent case if the General Counsel proceeded on theUnion's charge, the upholdingof the Union's request forinformationwould require the disclosure of evidenceconcerning Respondent'sdefenseswhich the GeneralCounsel himself would have been legally unable to procureexcept as adduced at the hearing on his complaint.In thatsituation the Union would obviously have no betterstanding than the General Counsel to require disclosure ofRespondent's evidence.As I therefore conclude and findthatRespondentwas justified in withholding theinformation prior to dismissal of the Union's charge onFebruary11, I turn to the later period.The recordshowed that the Regional Director and theGeneral Counsel upheld Respondent'sposition that theemployees in question were lawfully terminated and thattheyhad occupied a probationary status without recallrights.Answering the Union's later requests for theinformation, Respondent informed it that the employees inquestion were no longer employees and that they had noguaranteed recall rights because each of them was on aprobationary status at the time oflayoff.I conclude andfind that Respondent thereby supplied all information towhich the Union was entitled and that it was under nofurther obligation to consult or bargain with the Unionconcerning the employees n question.b.The unilateral reclassification of Glen HoughIam unable to find that the reclassification of GlenHough constituted a violation of Section 8(a)(5) of the Act.Ifany unilateral action, no matter how insignificant,qualifiesper seas a refusal to bargain, then it might be thata technical violation could be found here on the fact thatKeefe did not notify Wetherington before effecting theactualreclassification.However,Wetheringtonwasnotifiedimmediately afterwards and indicated hisacquiescence in the action. Under the circumstancesWetherington's letter written some 5 weeks later can beviewed only as representing possible afterthoughtsconcerning the use of the incident as a springboard to the GENERAL ELECTRIC COMPANY211Union's request for a joint reevaluation of jobs andclassifications generally.Respondent'saction was obviously of less substancethan the conduct which the Board had before it inFitzgerald Mills Corporation,133 NLRB 877, 882, wherein finding certain unilateral acts to be violativeof the Act,it relied in part on the fact that the wages and duties of aforklift driver were changed sometime before the Unionwas notified of the change.On enforcement proceedings,313 F.2d 260 (C.A. 2), the court found that that violation, ifany, was not"substantial,"id. at 267, and stated furtherthat even assuming that it were a violation,itadded solittle that it must be dismissed as insignificant.The sameconclusion is plainly required here where the evidencepresented a case of lesser substance.c.The unilateral raise of the maintenance employeesThe evidence establishes that Respondent announcedand put into immediate effect the raise to the maintenanceemployees at a time when its objections to the electionwere pending undetermined and when there was thus apossibility that a further election would be ordered. Such asituation is one which the Board has considered bothrecently, as inAmbox, Incorporated,146 NLRB 1520,1521, andNorthwest Engineering Company,148 NLRB1136, 1145, andGal Tex Hotel Corporation,154 NLRB338, in earlier decisions,as inParamount TextileMachinery Co., 97NLRB 691.InParamountthe Board concluded that an increase sotimed was calculated to affect the employees'decision in asecond election if one were held. InAmboxthe Boardfound that the announcement of benefits was similarlycalculated to influence the employees' choice of abargaining representative in the event of a secondelection. InNorthwestand inGal Tex,where theobjections were filed by the union,the Board held that theincreaseswere granted as a reward to employees forhaving rejected the union in the election and as a furtherinducement to employees to vote against the union in theevent a second election were directed.In the present case Respondent had known for monthsboth that the maintenance employees were dissatisfiedwith their wage rates and that the University's rates werehigher. Yet it put off the employees'repeated complaintswith the explanation that it was checking on theemployees'survey by making one of its own,and then,having lost the second election and pending a ruling on itsobjections,it put the increase into effect suddenly, withoutconferring either with the complaining employees or withthe Union.Furthermore,Respondent based its action onthe specious ground that the University had granted a"recent"increase though it had known for months that theUniversity's rates exceeded its own. Further reflection wascaston the bona fides of Respondent'sclaimbySorenson's denial during subsequent negotiations that theincreasewas given because the employees at theUniversity had received one and his unsupported assertionthat the increase was made on an individual basis.Though theloss of personnel which Respondent relieson was obviously a factor of consequence,itwas acondition which had been chronic for some time and onewhich had not seemed of great concern before theelection. Certainly Respondent made no showing that thesituation was of such exigency as to require immediateaction, bypassing both the complaining employees and theUnion and ignoring the Union'srequest to negotiateconcerning the matter.Furthermore,Respondent'sunilateral action is also tobe viewed in the light of its earlier conduct as found insectionB,supra,as well as its subsequent conduct after itentered into negotiations with the Union.So viewed on theentire record,Iconclude and find that Respondent'saction had dual purposes: (1) it was calculated to influencethe choice of a bargaining representative in the event theRegional Director should order a new election,and (2) itwas calculated to bypass,undercut,and undermine theUnion'sstatus as the statutory representative of theemployees in the event a certification was issued.By suchconductRespondent interfered with, restrained, andcoerced employees in the exercise of the rights guaranteedby Section 7 of the Act.I reject on two bases,however, the Union's furthercontention thatRespondent'sactionconstitutedaviolation of Section 8(a)(5). In the first place the GeneralCounsel confined his complaint to charging a violation ofSection 8(a)(1). Acceptance of the Union's argument wouldthus amount to permitting a charging party at will toamend(and thus to control)theGeneral Counsel'scomplaint.But under Section 3(d) the General Counsel hassole authority to determine on what charges he willproceed to litigation.See sectioni,infra,fora furtherdiscussion of the present point.In the second place Board precedent precludes afinding of a refusal to bargain during the period when theUnion'smajority status was unresolved.ThusinHarborChevrolet Company,93 NLRB 1326, the Board excludedfrom a refusal-to-bargain finding the period of time prior toitsaffirmance of a Regional Director'sreportwhichoverruled the company's objection to the conduct of theelection and certified the union.As research discloses no.reversal of that decision, I consider it to embody currentBoard law and to be dispositive of the Union's claim on itsmerits.d.Respondent's interjectionof itself intointernal unionaffairsBoth General Counsel and Union rely onWoosterDivision of Borg-Warner Corporation,113 NLRB 1288,1293,et seq.,a case which I find dispositive of the presentissue. There the Board had under consideration a strike-ballot proposal under which the Union would be prohibitedfrom calling a strike unless its action in effect had theapproval of a majority of both union and nonunionmembers. The Board pointed out that it was customaryunder the practice of collective bargaining to leave up tothe majority representative decisions as to the demands tobe made upon the employer and the sanctions to beresorted to in support of the demands, leaving to internalprocedures of the union the extent to which its decisionswere to be ratified by its membership or by employeesgenerally. The Board held that while the clause before itincidentally limited the individual's right to strike, it wasprimarily concerned withthemechanics of testing theunion's power to call a strike,a purely internal matterunrelated to any condition of employment.The Boardcontinued:Indeed,the strike-ballot clause is in essence aprocedure designed to force all employees in the unit,as individuals,to pass upon the Respondent's lastoffer. In our opinion, the requirement that employeesbe given an opportunity to vote on the Respondent'slast offer ... is simply an attempt to resolve economicdifferencesatthebargaining table between anemployer and the statutory agent by dealing with the295-269 0-69-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees as individuals. In principle, there is little,ifany,differencebetween an employer takingindividual proposals directly to the employees and anemployer requiring that the bargaining representativeobtain approval or disapproval of any economicproposalasaconditionprecedenttotherepresentative's exercise of statutory powers. Eithersituation is in derogation of the status of the statutoryrepresentativeand thus violates the exclusiverepresentation concept embodied in the Act.The Board concluded that an employer could not thusbypass or undercut the bargaining representative byattempting to deal directly or indirectly with theemployees.The Supreme Court (356 U.S. 342, 349-350) upheld theBoard's decision, reversing the Court of Appeals whichhad denied enforcement (236 F.2d 898). The Court viewedthe strike-ballot clause as relating only to the procedure tobe followed by the employees among themselves beforetheir representative might call a strike or refuse a finaloffer and as dealing only with relations between theemployees and their union. Thus, the Court held theclause substantiallymodified the collective-bargainingsystem provided for in the statute by weakening theindependence of the representative chosen by theemployees, and concluded that:Itenables the employer, in effect, to deal with itsemployeesratherthanwiththeirstatutoryrepresentative.There is one obvious factual distinction between thepresent case andBorg-Warner,and it is one whichrequires that different conclusions to be reached on thedual allegations that Respondent's conduct breachedSection 8(a)(1) independently as well as Section 8(a)(5).Thus contrary toBorg-Warner,Respondent here did notadvance its "invitation" as a bargaining proposal or insistupon it as a condition to reaching a contract. Its conductcannot, therefore, be found to constitute a refusal tobargain.At the same time, Respondent did not stop with a meresuggestion to the Union thatallemployees be permitted tovote on the issue whether to accept Respondent's proposalor, in the alternative, to strike, but it carried the matterdirectly to the employees, informed them of the suggestionto the Union, and urgently sought their support on theissue, thereby intervening directly in the Union's internalaffairs. I therefore conclude and find on the authority ofBorg-Warnerthat by so intervening in the Union's affairsand attempting to undercut the Union as the statutorybargaining representative of the employees, Respondentinterferedwith the employees' right, guaranteed bySection7,tobargaincollectivelythroughtherepresentative of their choice. Cf.GeneralElectricCompany,150 NLRB 192, 194-195, footnote 15.survey which the maintenance employees presented to theCompany.In subsequent negotiationmeetingsRespondent madefurther references to surveys it had made of wages paid byother employers in the area and to the fact that it spotchecked theratesfrom timeto time, asSorensonstated onMarch 19, "to see what changes were occurring and whatthe trends were." That information so obtained formedpart of the basis upon which Respondent established itswage structure and determined that its rates were fair wasshown by the negotiation minutes for the meetings ofMarch 20 and April 16. Indeed, it also influenced theadjustment of themaintenancedepartment rates inJanuary, as Sorenson conceded in the October 14-15meetings.Respondent promised initially to comply with theUnion's request to furnish it with the information socompiled, but it thereafter refused to do so, though at thesame timedisparaging the results of the Union's survey,expressing confidence only in its own, and refusing toagree to a joint survey. Finally, that it was Respondent'sconsistent practice to follow community rates was plainlydemonstratedby the unilateral increase given onNovember 1, 1965, which it announced as being on thebasis of "upward trends in community wages," and as inkeeping with Respondent's "continued effort to respond tocommunitywagetrends."It isdefinitely established that an employer's refusal toproduce such information as the Union here requested is aviolationofSection8(a)(5)of the Act. See, e.g.,Westinghouse Electric Supply Company,96 NLRB 407;WhitinMachine Works,108 NLRB 1537;N.L.R.B. v.Yawman & Erbe Manufacturing Co.,187 F.2d 947 (C.A. 2);N.L.R.B. v. Northwestern Publishing Company,343 F.2d521 (C.A. 7), enfg. 144 NLRB 1069;N.L.R.B. v. Truitt Mfg.Co.,351 U.S. 149;N.L.R.B. v. Western Wirebound Box Co.,356 F.2d 88 (C.A. 9).Of particularsignificancebecause ofits immediatebearing on Respondent's position on the wage issue here isWestinghouse Electric Supply Co., supra,where the Boardwas passingon a refusal to furnish the results of a surveysimilarto those involved here and where it held that:As the information disclosed in the survey was clearlyrelevant to the salary rate range issue and theRespondent plainly knew it,the withholding of suchinformation after the Union's demand deprived theUnionofany possibility of considering theRespondent's argument and bargaining intelligentlyon the matter.Such conduct on the part of theRespondent does not meet the test of good faithbargaining. [Emphasis supplied.]I therefore conclude and find that by refusing on andafterMarch 24, 1964,' to furnish to the Union therequested information concerning Respondent's areawage surveys, Respondent refused to bargain with theUnion within the meaning of Section 8(a)(5) of the Act.e.Refusal to furnish informationregarding the area wagesurveyAs early as January 1964, Respondent informed theemployeesinannouncingthewage increase to themaintenance employees that the raise was given pursuantto Respondent'spracticeof "fairly reflecting communityinfluences" upon its rates and that it periodicallyconsidered the relationship of its jobs to the community.That actionwas taken after company supervisorsrepresented that they propposed to make a survey of theirown to check on the rates contained in a communitycould furnish the information probably within "a couple of days "f.Respondent's inflexibleposition on wage increasesThe findings made in sections c ande, supra,constitutean essential part of, as well as an introduction to, thefindings made on the present issue.The gist of Respondent's position, repeated throughoutthe negotiations, was well summarized in Sorenson'sstatement at the March 20 meeting that management had"Sorenson represented at the meeting of March 19 that he GENERAL ELECTRIC COMPANY213established its rate structure after looking into thecommunity and the area rates and analyzing the jobs andthat it was up to the Union to submit countervailing factssufficient to overcome management's judgment that itswage rates were fair and right. In the same breath,however, Sorenson stated he did not care what the Unionsubmitted as its survey, and he repeatedly rejected theUnion's request that the Company produce its own wagesurveys (the only ones in which it had confidence) whichformed at least part of the basis for its position that itsemployees were properly paid. And when the Unionendeavored to compare Respondent's rates with thehigher ones shown by its own survey, Respondent insistedthat it had studied the area "very carefully" and that theUnion'sshowingdidnotovercomemanagement'sjudgment that its rates were fair and right. Thus whilepersistently withholding information concerning its ownsurveys, Respondent effectively blocked all attempts bythe Union to negotiate intelligently on the wage issue."Such conduct on the part of Respondent [did] not meetthe test of good-faith bargaining."Westinghouse ElectricSupply Co., supra.Iconcludeand find that it was the adamantmaintenance of that position which led to the impasse onthe wage issue on April 16 (the only other open issuesbeingarbitrationand seniority).Furthermorewhennegotiations were briefly resumed in October, Respondentadhered to that position in the face of Schultz' announcedreadiness to surrender on arbitration and seniority if someincrease could be given upon signing the contract. TheUnion's final and complete capitulation occurred onDecember 1,withoutany interveningchange inRespondent's position, and with the Union reserving theright to maintain its charges. Cf.Henry I. Siegel Company,Inc. v N.L.R.B.,340 F.2d 309, 310 (C.A. 2).Nor was there any change in Respondent's positionduring the 1965 negotiations. On March 31, for example,Keefe defended Respondent's rates as beinghigher thanthe community average,but when Smith proposed a jointsurvey to resolve their conflicting positions, Keefe rejectedtherequestwiththeconventionalresponse thatRespondent had its own ways of making wage surveys inthe area.Indeed, the outcome of the 1965 negotiations seemed aforegone conclusion, for as the Union correctly surmisedfrom the earlier negotiations, what Respondent offered(and put into effect immediately) was the same increase ithad announced to the employees in August 1963.Furthermore Respondent compounded its derogation ofthe Union's status by reminding the employees that theincrease they were receiving was the one which theCompany granted in 1963 ! Moreover, that action wastaken in the teeth of Sorenson's position in the Octobermeetings that the amount of the April increase would be anegotiated amount, "since we [were] negotiating." Butthere were no real negotiations about wages prior to theexpiration of the contract. The record shows that at theend of the third meeting on March 30 there was a casualreference by Smith to the fact that the Union had asked fora 7-1/2 percent increase and Keefe replied he would havesomething the next day. When Keefe presented his rateschedule the next day, the discussion ended quickly whenKeefe rejected Smith's proposal that they resolve theirconflicting contentions as to the adequacy of the rates incomparison with community wages by making a jointsurvey.There were no further discussions of wages prior toRespondent'sfait accomplion April 6, when it put intoeffect the increase it had announced in 1963.I conclude and find on the entire record that all times onand after March 24, 1964, Respondent withheld from theUnion relevant information concerning Respondent's areaor community wage surveys, thereby depriving the Unionof any possibility of bargaining intelligently on the wageissue.By adhering to that position, Respondent wasthereby enabled to maintain the inflexible position that nowage increase was justified and that it would not grantany-save such as it had predetermined long before thenegotiations opened.g.Conditioningnegotiationson the termination of thestrikeRespondent's reply to the Union's request for aresumption of negotiations during the strike was theimposing of the flat condition that the Union call off thestrike and remove the pickets. It is settled law that theexistence of a strike does not suspend the obligation on thepart of the employer to bargain and that the employer maynot condition such obligation upon the abandonment of astrike.N.L.R.B. v. Rutter-Rex Manufacturing Company,245 F 2d 594, 596 (C.A.5);N.L.R.B. v. United States ColdStorage Corporation, 203 F 2d 924, 928 (C.A. 5), N.L.R.B.v. Pecheur Lozenge Co., Inc.,209 F.2d 393, 403 (C.A. 2).Itherefore conclude and find that by informing theUnion it would consider meeting and negotiating only if thestrikewere terminated and the pickets removed,Respondent refused to bargain within the meaning ofSection 8(a)(5) of the Act.h.The defeasance clause and related refusals to bargainAll remaining refusal to bargain issues herein aredirectly related to and turn on questions concerning theUnion'smajorityandRespondent'sasserteddoubtthereof, beginning with its letter of March 31 in which itfirst sought a "no-bar" clause. Preliminarily we note theBoard'srulesconcerning the continuity of unionrepresentative status, approved by the Supreme Court inRay Brooks v. N.L.R.B.,348 U.S. 96-98, including its rulethat a certification must be honored for a reasonableperiod, ordinarily 1 year in the absence of unusualcircumstances (and none were shown here), despite anyinterim loss of majority. See, e.g.,Keller Plastics Eastern,Inc.,157 NLRB 583. Here the presumption continued byvirtue of the contract and the current negotiations forrenewal down to the eve of the expiration of the contractterm.' oThough I conclude and find from the evidence that theUnion did not thereafter represent an actual majority ofthe employees, the General Counsel and the Unioncontend that Respondent may not rely on the Union's lossofmajority for such loss was directly attributable toRespondent's unfair labor practices. See, for example,"'Respondent's brief apparently concedes as much, for itargues that, "The presumptive majority of the union ceased at theend of the certification year, or certainly by the conclusion of thefirst contractItwas only after it was conclusively shown tothe Company, through the employee decertification petitions, thatthe union did not in fact represent a majority, that recognition waswithdrawn from the union " 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDMedo Photo Supply Corporation v. N.L.R.B.,321 U.S. 678,687, where the court held as follows-Petitioner cannot, as justification for its refusal tobargain with the Union, set up the defection of unionmembers which it had induced by unfair laborpractices, even though the result was that the unionno longer had the support of a majority. It cannotthus, by its own action, disestablish the union as thebargainingrepresentativeoftheemployees,previously designated as such of their own free will[citing cases]Petitioner's refusal to bargain underthose circumstances was but an aggravation of itsunfair labor practice in destroying the majority'ssupport of the union, and was a violation of §§8(a)(1)and (5) of the Act.I find those principlescontrollinghere, for I concludeand find on the entire evidence that it was Respondent'srefusal to bargain at all times on and after March 24, 1964,which induced the defection of union members andresulted in the loss of the Union's majority.Respondent contends, however, that it was not onlyjustified in withdrawing recognition after the filing of thedecertification petition and the expiration of the contractbut that it wasrequiredto do so under the principles ofInternational Ladies' Garment Workers' Union (Bernhard-Altmann) v. N.L.R.B,366 U.S. 731;Midwest Piping &SupplyCo.,Inc.,63NLRB 1060; andKenrichPetrochemicals, Inc.,149 NLRB 910. That contentionrequiresconsiderationofanapparentconflictbetween-oratleastofconflictingimplicationsof-Bernhard-Altmann, supra,andFranks Bros. Companyv.N.L.R.B.,321 U.S. 702.InKenrich Petrochemicalsthe Board in effect appliedthe principle ofBernhard-Altmann,though it did not citeeither that case orFranks Bros.,in a situation where theemployer defendedthe signingof a new contract on theground that its own unfair labor practices had caused theloss of the union's majority. More recently, however, theBoard has squarely faced and decided the issue whetherFranks Bros.orBernhard-Altmannis controlling in a casewhere the Union's loss of majority is attributable to theemployer's unfair labor practices.Thus inKeller Plastics Eastern, supra,the Board agreedthatBernhard-Altmannclearly established that neither anemployer's absence of knowledge of a union's lack ofmajority status nor a good-faith contrary belief is relevantindetermining whether an employer's recognition of aminority union constitutesunlawful assistance.But theBoard also pointed to the fact that inFranks Bros.theSupreme Court held that the Board had properly orderedan employer to bargain with a union which had lost itsmajority status after the employer had wrongfully refusedto bargain. The Board also quotedits languageinPooleFoundry and Machine Company,95 NLRB 34, 36, enfd.192 F.2d 740 (C.A. 4), cert. denied 342 U.S. 954, as follows:It is well settled that after the Board finds that anemployer has failed in his statutory duty to bargainwith aunion,and orders the employer to bargain,such an order must be carried out for a reasonabletime thereafterwithout regard to whether or not therearefluctuations in the majority status of the unionduring that period. [Emphasis supplied.]Applying those principles the Board found, under thecircumstancespresented inKellerthattheunionremained the statutory representative of the employees atthe time of the execution of a contract. Here, however,Respondent refused to bargain prior to the negotiation of acontract,relying ona loss of majority which its veryrefusal to bargain had induced.ThisRespondent could not legally do under theprinciple ofFranks Bros.I therefore conclude and findthat at all times on and after March 31, 1965, includingspecificallyApril 30, August 18, September 7, and thegranting of a unilateral increase on November 1, 1965,Respondent refused to bargain within the meaning ofSection 8(a)(5) of the Act.Respondent's remaining contentions require only briefconsideration. It argues (1) that findings on the Union'srefusal-to-bargain charge must be confined to conductwhich occurred prior to the filing of the charge on April 27,1964, and (2) that in any event that charge became mootwhen the Union signed the contract on December 1. Thereis no merit to either of those contentions.(1) It is settled law that the Board may deal adequatelywith unfair labor practices which are related to thosealleged in the charge and which grow out of them while theproceeding is pending before the Board.N.L.R.B. v. FantMilling Company,360 U.S. 301, 307;National LicoriceCompany v. N.L.R.B.,309 U.S. 350, 369. Here the refusalto bargain which was found to commence before thecharge was filed was found to have continued thenceforth.Not only was the continuing refusalrelatedto the earlier,but it consisted of the identical conduct. The remainingallegationswere also related to the course of thebargaining negotiations and plainly grew out of the chargespending before the Board. Furthermore, the complaint putRespondent on notice that its subsequent acts were alsobeing charged as unfair labor practices, and theallegations were fully litigated without objection.(2)Aspreviouslyfound,Respondent'sunlawfulconduct effectively blocked all attempts by the Union tonegotiate intelligently on the crucial wage issue, and itscapitulationwas forced by Respondent's adamentmaintenance of its improper position. Aside from that, atthe very moment of capitulation the Union informedRespondent it was reserving its right to obtain anadjudication of its charges. Respondent cites no authorityfor its claim of mootness, and I find that the establishedlaw is to the contrary. See, e.g.,Henry I. Siegel Co., Inc. V.N.L.R.B.,340 F.2d 309,311 (C.A. 2).i.The Union's contentionsThe Union seeks by its brief a finding similar to that inGeneral Electric Company,150 NLRB 192, that a refusaltobargainwas established by Respondent's overallapproach to bargaining and by the totality of its conduct. Itis to be noted, however, that inGeneral Electricthere wasa general allegation of bad-faith bargaining, absent here,and a finding both by the Trial Examiner (p. 283) and theBoard (pp. 196-197) of bad-faith bargaining based on the"totality" and the "entire course" of the Company'sconduct.Here, however, the complaint charged that Respondentrefused to bargain only by engaging in specific acts andconduct and it omitted any allegation that Respondent'soverall conduct constituted a refusal to bargain. TheGeneralCounsel litigated the case strictly on theallegations of the complaint, thrice disclaiming on therecord any contention that Respondent's overall approachor overall bargaining was such as was found inGeneralElectric,supra,toconstitutea refusal to bargain.Moreover, at one point the General Counsel announced hisflat opposition to any attempt by the Union to litigate thecase on the basis or theory of the "big G. E." case. GENERAL ELECTRIC COMPANYIt is thus apparent that to lay a proper basis forconsideration of the Union's contention, an amendment tothe complaint would have been necessary in order toproperly frame the issue for litigation. But the GeneralCounsel, who determined the scope of the complaint,proceeded on a basis which required no amendment, andhe expressed blunt opposition to injection of a theorywhich would have required one.As the Union refrained from pressing the point with theGeneral Counsel and made no motion to amend thecomplaint, I conclude and find that the issue which theUnion now seeks to raise was neither within theframework of the pleadings nor of the issues as litigated atthehearingMoreover, assumingarguendothat theUnion's assertion of its contention amounts in effect to amotion to amend, I conclude and find that the ChargingParty is without standing to move a complaint amendmentwithout consent of the General Counsel.Piasecki AircraftCorporation,123NLRB 348, 366, enfd. 280 F.2d 575(C.A. 3):InternationalUnion of Electrical, Radio &MachineWorkers (Neco Electric Products Corp.) v.N.L.R.B.,289 F.2d 757, setting aside and remanding 124NLRB 481. See alsoSailor's Union of the Pacific (MooreDry Dock), 92 NLRB 547, and Dallas Concrete Company,102 NLRB 1292Aside from the foregoing I conclude and find that theevidence in the present record falls far short of the totalityof the conduct which was found inGeneral Electric, supra,to establish that the Company had not bargained in goodfaith. CfStark Ceramics, Inc.,155 NLRB 1258.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1)2.By discriminating against employees because of theirstrike activities, thereby discouraging membership in theUnion, Respondent engaged in unfair labor practicesproscribed by Section 8(a)(3)and (1) of the Act.3.Allproductionandmaintenanceemployeesemployed at Respondent's Gainesville, Florida, plant, butexcluding all other employees, including office clericalemployees, professional employees, technical employees,guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times on and after January 21, 1964, the Unionhasbeenandnow is the exclusive bargainingrepresentative of the employees in the foregoing unit,within the meaning of Section 9(a) of the Act.5By refusing to bargain with the Union in the respectsas found in sections D, 3, e, f, g, andh, supra,Respondentengaged in and is engaging in unfair labor practicesproscribed by Section 8(a)(5) and (1) of the Act.6The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1), (3), and (5) of theAct, I shall recommend that it cease and desist therefromand that it take certain affirmative action of the type whichis conventionally ordered in such cases as provided in the215Recommended Order below, which I find necessary toremedy and to remove the effects of the unfair laborpractices and to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andconclusionsof law and the entire record in thisproceeding, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERRespondentGeneralElectricCompany,BatteryProducts, Capacitator Department, its officers, agents,successors, and assigns, shall-1.Cease and desist from:(a)Prohibiting the distribution of union literature onRespondent's parking lot by employees on their own time.(b) Interrogating employees coercively concerning theunion activities, sentiments, and feelings of themselvesand of other employees or concerning the use of theirnames on union literature.(c) Informing employees that they are forbidden to talkabout the Union at any time and conveying the impressionof surveillance of union activities.(d)Warning employees that engaging in a walkout orfailing to cross a picket line during a lawful strike arematters which will effect their evaluation for continuedemployment.(e)Suspending and withdrawing promotions fromemployees who engage in protected concerted activities onthemistaken belief that said employees engaged inmisconduct.(f)Unilaterally announcing and granting wage increasesto employees which are calculated to influence the choiceof a bargaining representative in any future election or tobypass, undercut, or undermine the Union's status as thestatutory representative of the employees(g) Interjecting itself into purely internal affairs of theUnion(h)DiscouragingmembershipinInternationalBrotherhood of ElectricalWorkers, AFL-CIO, or inLocal 2156 of said International Union, or in any otherlabor organization, by failing to reinstate, upon theirapplication on termination of a strike, returning strikersfor whom work is available.(i)Failing and refusing to bargain with InternationalBrotherhood of ElectricalWorkers,AFL-CIO, andLocal 2156 of said International Union, as the statutorybargaining representative of its employees in the unitherein found to be appropriate, in the following respects:(1)By failing or refusing to furnish to the Union uponrequest information concerningRespondent'swagesurveys or other information necessary to enable theUnion to bargain intelligently on the wage issue and onother unresolved bargaining issues.(2)By maintaining an inflexible position that no wageincrease is justified while withholding from the Unionrelevant information which is necessary to enable theUnion to bargain intelligently on the wage issue.(3)By conditioning a resumption of negotiations on thetermination of a lawful strike and on the removal ofpickets.(4)By insisting that any agreement which may bereached in negotiations contain a defeasance clauseproviding that such agreement will not be considered byeither party as a bar to an election.(5)By refusing to meet and to negotiate with the Unionupon request. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD(6)By announcingand grantingunilaterally and withoutprior notice and negotiation with the Union wage increasesand grade changes to its employees.(j)In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir right to self-organization, to form labor organizations,to join or assistInternationalBrotherhood of ElectricalWorkers, AFL-CIO, or Local 2156 of said InternationalUnion, or any other labor organization, to bargaincollectively through representatives of their own choosingand to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activity.2.Take the following affirmative action.(a)Make whole James Wetherington and WilliamMitchell for any loss of pay which each may have sufferedfrom Respondent's conduct by payment to each of them ofa sum of money equal to that which he would normallyhave earned from June 4 through June 8, 1965,less his netearnings during said period, together with interest thereonat the rate of 6 percentper annum.IstsPlumbing &Heating Co.,138 NLRB 716.(b)Offer to Mary Sherley the promotion for which shewas recommended before the strike and make her wholefor any loss of pay which she may have suffered from hersuspension on June 7, 1965, and from the denial of her saidpromotion, by payment to her of a sum of money equal tothat she would have normally earned from June 7 in thejob from which her promotion was withdrawn, less her netearnings to date of payment, with interest thereon asprovided in the foregoing section.(c)Upon request furnish to the Union informationconcerningRespondent'swage surveys or otherinformation necessary to enable the Union to bargainintelligently on unresolved bargainingissues.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order(e)Post in its offices and plant at Gainesville, Florida,copies of the attached notice marked "Appendix.""Copies Of said notice, to be furnished by the RegionalDirector for Region 12, after being duly signed byRespondent'srepresentative,shallbepostedbyRespondent immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter, inconspicuous places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered.defaced, or covered by any other material.(f)Notify the Regional Director for Region 12, inwriting, within 20 days from the receipt of this Decision.what steps Respondent has taken to comply herewith.''IT IS FURTHER RECOMMENDED that the consolidatedcomplaint be dismissed insofar as it alleges violations notfound herein." In the event that this Recommended Order is adopted by theBoard, the words `a Decision and Order" shall be substituted forthe words ` the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" hallbe substituted for the words "a Decision and Order "'' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read `Notify theRegional Director for Region 12,inwriting, within 10 days fromthe date of this Order what steps Respondent has taken tocomply herewith "APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder :o effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that.WE WILL NOT prohibit the distribution of unionliterature by employees on our parking lot on theirown time.WE WILL NOT interrogate employees coercivelyconcerning the union activities, sentiments, andfeelings of themselves and of other employees orconcerning the use of their names on union literature.WE WILL NOT inform employees that they areforbidden to talk about the Union at any time orconvey the impression of surveillance of unionactivities.WE WILL NOT warn employees that engaging in awalkout or failing to cross a picket line during a lawfulstrike are matters that will affect then- evaluation forcontinued employment.WE WILL NOT suspend or withdraw promotionsfrom employees who engage in protected concertedactivities on the mistaken belief that said employeesengaged in misconduct.WE WILL NOT unilaterallyannounceor grant wageincreases to employees which are calculated toinfluence the choice of a bargaining representative inany future election or to bypass, undercut, orundermine the Union'sstatusasthe statutoryrepresentative of the employees.WE WILL NOT interject ourselves into purelyinternal affairs of the Union.WE WILL NOT discourage membership inInternationalBrotherhood of ElectricalWorkers,AFL-CIO, or in Local 2156 of saidInternationalUnion, or in any other labor organization, by failing toreinstate, upon their application on termination of astrike, returning strikers for whom work is available.WE WILL NOT fail or refuse to bargain withInternationalBrotherhood of ElectricalWorkers,AFL-CIO. and Local 2156 of said International Unionas the statutory bargaining representative of allemployees in the approporiate unit stated below in thefollowing respects:(1)By failing or refusing to furnish to theUnion upon request information concerning ourwage surveys or other information necessary toenable the Union to bargain intelligently on thewage issue and on other unresolved bargainingissues.(2)By maintaining an inflexible position thatno wage increase is justified while withholdingfrom the Union relevant information which isnecessary to enable the Union to bargainintelligently on the wage issue.(3)Byconditioningaresumptionofnegotiations on the termination of a lawful strikeand on the removal of pickets.(4)By insisting that any agreement which maybe reached in negotiations contain a defeasanceclause providing that such agreement will not beconsidered by either party as a bar to an election. J.P. STEVENS217(5)By refusing to meet and to negotiate withthe Union upon request.(6)By announcing and granting unilaterallyand without prior notice and negotiations withthe Union wage increases and grade changes toour employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, to formlabor organizations, to join or assist InternationalBrotherhood of ElectricalWorkers, AFL-CIO, orLocal 2156 of said International Union, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing and to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activity.WE WILL make whole James Wetherington andWilliam Mitchell for any loss of pay which they mayhave suffered as a result of our discrimination againstthem in the manner provided in the Trial Examiner'sDecision.WE WILL offer Mary Sherley the promotion forwhich she was recommended before the strike ofMay 24, 1965, and make her whole for any loss of paywhich she may have suffered from her suspension onJune 7, 1965, and from the denial of her saidpromotion in the manner provided in the TrialExaminer's Decision.The appropriate unit is:All production and maintenance employees atour Gainesville, Florida, plant, but excluding allotheremployees, includingofficeclericalemployees, professional employees, technicalemployees, guards and supervisors as defined inthe Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization.GENERAL ELECTRICCOMPANY, BATTERYPRODUCTS, CAPACITATORDEPARTMENT(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 706 FederalOffice Building, 500 Zack Street, Tampa, Florida 33602,Telephone 228-7711, Ext. 257.proceedings, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in other unfairlaborpracticesalleged in the complaint andrecommended dismissal of those allegations.Thereafter, the Respondent, the General Counsel,and the Charging Party filed exceptions to theDecision and supporting briefs-'The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions, the briefs, and the entire record inthesecases,and hereby adopts the findings,conclusions, and recommendations of the TrialExaminer, with the modifications noted below.2The Trial Examiner found that the Respondenthad unlawfully discharged 19 of the employeesnamed in the complaint, and further discriminatedagainst another employee in the assignment ofovertime work. He also found numerous instances ofinterrogation by the Respondent of employees abouttheir union activities, threats by the Respondentconcerningunionizationand employees' unionaffiliation, and other conduct contravening Section8(a)(1) of the Act. We adopt the Trial Examiner'sconclusions as to all but three of the allegeddiscriminatees, andmodify his Decision in therespects hereinafter noted.8(a)(1) ConductThe Trial Examiner inadvertently failed to findspecifically that certain conduct of the Respondent,which he described, violated Section 8(a)(1) of theAct, although he did make general findings to thiseffect in his "Conclusions of Law." In order toclarifyhisDecision,we list all the incidentsmentioned in his Dei;ision,3' which, in context, wefind violated Section 8(a)(1).4The ChargingParty's request for oral argumentisherebydenied asthe record,the exceptions,and the briefs adequatelypresent the issues and the positions of the partiesJ.P. Stevens and Co.,Inc.andIndustrialUnionDepartment,AFL-CIO.Cases11-CA-2435, 2464, 2484,2485,2487,2496,2501,2503, 2525, 2450, 2518,2519,2531,2532,2534,2539, 2675, 2549, 2550,2552,2564,2584,2506,2720, 2725, and 2703.March 6, 1967DECISION AND ORDEROn January 13, 1966,Trial ExaminerHorace A.Ruckle issuedhisDecision in the above-entitled163 NLRB No. 24[Certain inadvertent errors and omissions in the TrialExaminer's Decision have been corrected by the addition, inbrackets, of the , orrections immediately following the appropri-ate words or phrases ]Only those incidents specifically alleged in the complaint toviolate Section 8(a)(I) are discussed herein[The Board's page and line references to the Trial Examiner'sdecision have be-ii iianged to section references in the printeddecision.]